Name: 91/504/EEC: Council Decision of 9 September 1991 adopting a specific research and technological development and demonstration programme for the European Economic Community in the field of agriculture and agro- industry, including fisheries (1990 to 1994)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  agricultural structures and production;  technology and technical regulations
 Date Published: 1991-09-21

 Avis juridique important|31991D050491/504/EEC: Council Decision of 9 September 1991 adopting a specific research and technological development and demonstration programme for the European Economic Community in the field of agriculture and agro- industry, including fisheries (1990 to 1994) Official Journal L 265 , 21/09/1991 P. 0033 - 0039COUNCIL DECISION of 9 September 1991 adopting a specific research and technological development and demonstration programme for the European Economic Community in the field of agriculture and agro-industry, including fisheries (1990 to 1994) (91/504/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by Decision 90/221/Euratom, EEC (4), the Council adopted a third framework programme for Community activities in the field of research and technological development (1990 to 1994), specifying inter alia the activities to be pursued for contributing to the development of the European potential for understanding and exploiting the properties and structures of living matter; whereas this Decision should be taken in the light of the grounds set out in the preamble to that Decision; Whereas Article 130k of the Treaty stipulates that the framework programme shall be implemented through specific programmes developed within each activity; Whereas basic research in the field of agriculture and agro-industry must be encouraged throughout the Community; Whereas it is desirable to evaluate the economic and social impact of and any technological risks inherent in the programme contained in this Decision; Whereas in addition to the specific programme concerning human resources and mobility, it might be necessary to encourage the training of research workers in the context of this programme; Whereas, pursuant to Article 4 and Annex I of Decision 90/221/Euratom/EEC, the amount deemed necessary to carry out the whole framework programme includes an amount of ECU 57 million for the centralized dissemination and exploitation of results, to be divided up in proportion to the amount envisaged for each specific programme; Whereas the said Decision provides that a particular aim of Community research must be to strengthen the scientific and technological basis of European industry and to encourage it to become more competitive at the international level; whereas it also provides that Community action is justified where research contributes, inter alia, to the strengthening of the economic and social cohesion of the Community and to the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical excellence; whereas the programme contained in this Decision should contribute to the achievement of these objectives; Whereas small and medium-sized enterprises (SMEs) should be involved to the maximum extent possible in this programme; whereas account should be taken of their special requirements without prejudice to the scientific and technical quality of the programme; Whereas it is necessary, as Annex II to Decision 90/221/Euratom/EEC provides, to contribute to securing a better match between production of land and water-based biological resources and their use by consumers and industry; Whereas agricultural and agro-industrial research is very important for the viability and competitiveness of the agricultural sector in particular in the less-developed regions of the Community and in those regions where agriculture suffers from chronic structural problems; Having regard to the potential of non-food uses for agricultural production both to encourage the competitiveness of the European agro-industry and to assist in reducing agricultural surpluses; Having regard to the many factors (economy, health, environment, tourism) in the defence and protection of European forests against the serious risks of degradation and destruction caused by forest fires and increasing desertification; Whereas the Scientific and Technical Research Committee (Crest) has been consulted, HAS ADOPTED THIS DECISION: Article 1 1. A specific research and technological development and demonstration programme for the European Economic Community in the field of agriculture and agro-industry including fisheries, as defined in Annex I, hereafter referred to as the 'programme', is hereby adopted for a period beginning on 9 September 1991 and ending on 31 December 1994. Article 2 1. The funds estimated as necessary for the execution of the programme amount to ECU 329,67 million, including expenditure on staff and administration amounting to ECU 20 million. 2. An indicative breakdown of funds is set out in Annex II. 3. Should the Council take a decision in implementation of Article 1 (4) of Decision 90/221/Euratom/EEC, this Decision shall be adapted accordingly. Article 3 Detailed rules for the implementation of the programme, including the amount of the Community's financial contribution, are set out in Annex III. Article 4 1. In the second year of implementation of the programme, the Commission shall review it and send a report on the results of its review to the European Parliament and the Council; the report shall be accompanied, where necessary, by proposals for amendment of the programme. 2. At the end of the programme, an evaluation of the results achieved shall be conducted for the Commission by a group of independent experts. This group's report, together with any comments by the Commission, shall be submitted to the European Parliament, the Council and the Economic and Social Committee. 3. The reports referred to in paragraphs 1 and 2 shall be established having regard to the objectives set out in Annex I to this Decision and in accordance with Article 2 (4) of Decision 90/221/Euratom/EEC. Article 5 1. Contracts concluded by the Commission shall govern the rights and obligations of each party, in particular the arrangements for the dissemination, protection and exploitation of research results, in accordance with the provisions adopted pursuant to the second subparagraph of Article 130k of the Treaty. 2. A work programme shall be drawn up in accordance with the objectives set out in Annex I and updated where necessary. It shall set out the detailed objectives and types of projects to be undertaken, and the financial arrangements to be made for them. The Commission shall make calls for proposals for projects on the basis of the work programme. Article 6 1. The Commission shall be responsible for the implementation of the programme. It shall be assisted by a Committee composed of representatives of the Member States and chaired by the representative of the Commission. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority provided for in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within that Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the Committee's opinion, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal concerning the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from referral of the matter to the Council, the latter has not acted, the measures envisaged shall be adopted by the Commission. Article 7 1. The procedure laid down in Article 6 shall apply to: - the preparation and updating of the work programme referred to in Article 5 (2), - the definition of the contents of the calls for proposals, - the assessment of the projects and concerted action provided for in Annex III and the estimated amount of the Community's contribution to them where this amount exceeds ECU 0,5 million, - the adoption of derogations from the general rules set out in Annex III, - the participation in any project by non-Community organizations and enterprises referred to in Article 8, - any adaptation of the indicative breakdown of the amount, considered necessary, set out in Annex II, - the adoption of measures relating to the evaluation of the programme, - the arrangements for the dissemination, protection and exploitation of the results of research carried out under the programme. 2. Where, pursuant to the third indent of paragraph 1, the amount of the Community contribution is less than or equal to ECU 0,5 million, the Commission shall inform the Committee of the projects and concerted action and the outcome of their assessment. The Commission shall also inform the Committee of the implementation of the accompanying measures referred to in Annex III. Article 8 1. The Commission is authorized to negotiate, in accordance with Article 130n of the Treaty, international agreements with third country members of COST, in particular member countries of the European Free Trade Association (EFTA) and Central and Eastern European countries with a view to associating them with the whole or part of the programme. 2. Where scientific and technical framework cooperation agreements have been concluded between the Community and European third countries, the bodies and enterprises established in those countries may, on the basis of the criterion of mutual benefit, be allowed to become partners in a project undertaken within the programme. No contracting party based outside the Community and participating in a project undertaken under the programme may benefit from Community financing for this programme. Such party shall contribute to the general administrative costs. Article 9 This Decision is addressed to the Member States. Done at Brussels, 9 September 1991. For the Council The President W. KOK (1) OJ No C 174, 16. 7. 1990, p. 60. (2) OJ No C 48, 25. 2. 1991, p. 145 and OJ No C 240, 16. 9. 1991. (3) OJ No C 41, 18. 2. 1991, p. 1. (4) OJ No L 117, 8. 5. 1990, p. 28. ANNEX I OBJECTIVES AND SCIENTIFIC AND TECHNICAL CONTENT OF THE SPECIFIC PROGRAMME The specific programme fully reflects the approach embodied in the third framework programme in terms of the scientific and technical goals and underlying aims which it pursues. It concerns all of agriculture, horticulture, forestry, fishery, aquaculture, food and non-food industries (in particular SMEs). Paragraph II. 4. B. of Annex II to Decision 90/221/Euratom, EEC forms an integral part of the present specific programme. Work under this programme will concentrate on pre-competitive RTD projects aiming at, and being likely to lead to, economically feasible applications. Economic studies should, therefore, be supported. The socio-economic impact of the new technologies used should be assessed. In all cases environmental benefits will be aimed at. All appropriate measures will be taken in order to prevent negative effects on the environment and to promote an economically sustainable development. Coordination will be assumed with related activities performed under the specific programme. Special attention will be given to systems-oriented approaches, e.g. looking at agriculture, agro-industries, nature, rural socio-economy, etc., as parts of a global ecosystem. To this end emphasis will be put on bringing different parts or disciplines of the agricultural and agro-industrial sector together in both vertically and horizontally coordinated research projects, including more than one scientific discipline and/or links in the production chain. An example of a horizontal project could be research on combined production of food and non-food commodities from a given crop. A vertical project could be a combination of research in plant breeding, agronomy, post-harvest technology, processing and end-use properties based on a given crop. Demonstration projects will have as their objective to demonstrate, on a scale approaching reality, the technical reliability and economic viability of a new product and/or technology, the feasibility of which has been proven on a small scale. A demonstration project must include participation of both producers and users. Research will contribute to the effectiveness of the measures proposed under the common agricultural policy and other relevant Community policies, notably to reduce or eliminate the negative impact, for example with a view to rural development. Pre-normative research will be initiated and supported in order to provide a sound scientific basis for the setting of standards and regulations concerning the production and use of biological resources. The following presents an analytical description of the content of the specific programme, based on and taking account of the above elements. Area 1: Primary production in agriculture, horticulture, forestry, fisheries and aquaculture The work under this heading aims at adapting primary production to the quantitative and qualitative demands of the market and the consumers. Account will be taken of Community policies and the need for their evolution, including those for agriculture and fisheries and having in view the internal market. In all cases a proper protection of the environment associating a global ecosystem approach and an economically sustainable development will be sought. By stimulating positive interactions between the environment and the economics and technology of the primary production, R& D will contribute to the efficiency and competitiveness of agriculture, horticulture, forestry, fisheries and aquaculture. Examples of research topics, with special attention being given to systems approaches, are: more environmentally friendly production systems, improved product quality in crops, trees, livestock and fish, better management of crop and animal health and well-being; less intensive land-use systems and the economic effects of environmental changes, including climatic changes (while ensuring that activities in this area are coordinated with those under the environmental R& D programme) on the volume and quality of production; finally, the proper management of conservation of resources. More effective methods will be established for the assessment of biological, land-based and aquatic resources. Better techniques will be developed, leading to a more specific and sustainable exploitation of biological resources. The scientific and technical basis will be provided for correcting imbalances and for diversification in agriculture, forestry, aquaculture and fisheries towards traditional and new products, for both food and non-food use, where the market prospects are favourable. Examples of research topics are: fibre and oil crops, high added value products, specialized regional products, products from organic farming, remedies and prevention of epidemics, complementary farm-based activities, energy crop production, new exploitable species for aquaculture, improved exploitation of fisheries resources and the prevention of overfishing. Contributions will be made to the improvement of the socio-economic conditions in areas lagging behind in development and to remedies for physical and/or socio-economic aspects of desertification, and deforestation. Examples include: R& D on erosion control, integrated systems for the management of marginal land, prevention and control of forest fires, cultivation of species resistant to adverse external conditions, ways and means of establishing forests under difficult conditions and the enhancement of natural fisheries and related activities. Area 2: Inputs to agriculture, horticulture, forestry, fisheries and aquaculture The work under this heading will contribute to the competitiveness and viability of undertakings in agriculture, forestry, fisheries and aquaculture through better control of inputs and a reduction in production costs. It will also contribute to the protection of the environment and the sustainable exploitation of biological resources. Specific attention will be paid to the needs of less-favoured and marginal rural and coastal areas. Environmentally friendly and energy-efficient inputs to crop production, stock farming, forestry, fisheries and aquaculture will be developed. Examples are: genetically improved strains of micro-organisms, plants, animals and fish (resistant to harmful bodies and disease, yield, quality, adaptation to the environment); nutrients (feed, fertilizers and fixation of nitrogen in non-leguminous plants); pest and disease control systems (integrated pest management, vaccines, biological pest control); equipment (machinery, tools, for example fishing gear improving the selectivity of sizes and species and aquaculture systems); monitoring and control systems (hard and software). Area 3: Processing of biological raw materials from agriculture, horticulture, forestry, fisheries and aquaculture The aim is to provide, through pre-competitive R& D, the basis for processes (including transport and storage) for new or improved, competitive products in the food, non-food and energy sectors (for example biomass). This will be done by developing new, more efficient and environmentally and public-health-friendly industrial and energy applications for biological raw materials. New and efficient separation, extraction and conversion processes, for currently available, improved or new biological raw materials (including by-products of traditional industrial processes - e.g. biomass) will be developed. This would include new treatment processing methods applying physical, mechanical, chemical and biological means. Emphasis will be put on innovative, efficient processes, which preserve or increase the quality of the transformed products, improve water management and the utilization of by-products, convert biomass into energy and other industrial uses, reduce waste and pollution from processing activities or lead to bio-degradable products. Area 4: End use and products The objective is to generate a better knowledge of the characteristics, as needed by users and consumers, with particular reference to public health and the environment, of final products derived from biological materials (food and non-food, including energy, forest and horticultural products). In addition, the needs of industry will be taken into due account when identifying priorities. In relation to food, work will concentrate on the definition and satisfaction of nutritional needs of consumers, on food toxicology and hygiene and safety. Examples for R& D topics are: diet-health interaction; sensory/organoleptic characteristics of food; consumer demands and habits; 'natural' food additives and methods of quality control; the effects of processing, handling, transport and storage; the link between distribution and consumers. In the non-food area, emphasis will be put on the identification of new, more environmentally friendly types of products (and the characteristics required to that end). Examples are: bio-degradable materials; new compositive products; biobased chemicals (detergents, lubricants) and pharmaceuticals; biocompatible polymers for medical applications, for example; slow release agents for medicines, seed, fertilizers, pesticides, herbicides, etc. Pre-normative research will play an important role as it will provide the scientific basis for the definition and measurements of the characteristics of (raw and processed) products, and of specialities of special regional interest. ANNEX II INDICATIVE BREAKDOWN OF THE AMOUNT DEEMED NECESSARY FOR CARRYING OUT THE SPECIFIC PROGRAMME (in millions of ecus) Area Breakdown 1. Primary production in agriculture, forestry, aquaculture and fisheries 100 2. Inputs to agriculture, forestry, aquaculture and fisheries 65 3. Processing of biological raw materials from agriculture, forestry, aquaculture and fisheries 100 4. End use and products 64,67 Total 329,67 (1) (2) (3) (1) Including expenditure on staff, which comes to ECU 9 million, and administrative expenditure totalling ECU 11 million. 10 % of the appropriations will be allocated to basic research. Between 2 % and 5 % of the appropriations will be allocated to training research workers. (2) A sum deemed necessary of ECU 3,33 million, not included in the ECU 329,67 million, will be earmarked as the contribution from the specific programme in the field of agriculture and agro-industry to the centralized scheme for the dissemination and exploitation of results. (3) Of the total, a sum of ECU 45 million is reserved for carrying out demonstration projects. The breakdown between different headings does not exclude the possibility of projects falling under more than one heading. ANNEX III Rules for implementing the programme 1. The Commission will implement the specific programme on the basis of the objectives and of the scientific and technical content described in Annex I. 2. The rules for implementing the specific programme, referred to in Article 3, cover research and technological development projects, demonstration projects, accompanying measures and concerted action. In selecting these, due weight must be given to the criteria listed in Annex III to Decision 90/221/Euratom, EEC and to the objectives set out in Annex I to this Decision. - Research and demonstration projects The research and demonstration projects will be the subject of shared-cost research and technological development contracts; Community financial participation will not normally be more than 50 % for research projects and 30 % for demonstration projects. Universities and other research centres participating in shared-cost projects will have the option of requesting, for each project, either 50 % funding of total expenditure for research projects and 30 % for demonstration projects or 100 % funding of the additional marginal costs. Shared-cost research and demonstration projects must, as a general rule, be carried out by participants established within the Community. Projects in which, for example, universities, research organizations and industrial firms, including small and medium-sized enterprises, may participate must, as a general rule, provide for the participation of at least two partners, each independent of the other, established in different Member States. Contracts relating to shared-cost research projects must as a general rule be concluded following a selection procedure based on calls for proposals published in the Official Journal of the European Communities. - Accompanying measures The accompanying measures referred to in Article 7 of this Decision will consist of: - the organization of seminars, workshops and scientific conferences, - internal coordination with the help of integrating groups, - advanced technology training programmes, with emphasis being placed on multi-disciplinarity, - promotion of the exploitation of results, - independent scientific and strategic evaluation of the operation of the projects and the specific programme. - Concerted action Concerted action consists of action by the Community to coordinate the individual research activities carried out in the Member States. Such action may receive funding of up to 100 % of coordinating expenditure. 3. The knowledge acquired in the course of the projects will be disseminated both within the specific programme and by means of a centralized activity, pursuant to the Decision referred to in the third paragraph of 4 of Decision 90/221/Euratom, EEC. 4. Each proposal should include an environmental impact statement. The statement should also include an undertaking to comply with the relevant safety rules.